Exhibit 10.1

EIGHTH AMENDMENT TO CREDIT AGREEMENT

This EIGHTH AMENDMENT TO CREDIT AGREEMENT dated as of January 28, 2015 (the
“Amendment”) is entered into among Spark Networks USA, LLC, a Delaware limited
liability company (the “Borrower”), Sparks Networks, Inc., a Delaware
corporation (the “Parent”), the Subsidiary Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent.  All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Parent, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
February 14, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Amendments.

(a)The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

(b)Section 3.01(e)(i) of the Credit Agreement is hereby amended to read as
follows:

(i)duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(c)Section 3.01(e)(iii) of the Credit Agreement is hereby amended to read as
follows:

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or

(d)Section 7.12(b) of the Credit Agreement is hereby amended to read as follows:

(b)Minimum Consolidated Adjusted EBITDA.  Permit the Consolidated Adjusted
EBITDA for each six month period of the Parent ending on the last day of each
fiscal quarter set forth below to be less than the corresponding amount set
forth below:

--------------------------------------------------------------------------------

 

Fiscal Quarter Ending

Minimum

Consolidated Adjusted

EBITDA

 

 

December 31, 2014

$3,300,000

 

 

 

 

March 31, 2015

$3,800,000

 

 

 

 

June 30, 2015

$2,200,000

 

 

 

 

September 30, 2015

$2,300,000

 

 

 

 

December 31, 2015 and each fiscal quarter

ending thereafter

$1,800,000

(e)Section 7.12(d) of the Credit Agreement is hereby amended to read as follows:

(d)Minimum Contribution.  Permit the Minimum Contribution for each period of
four consecutive fiscal quarters of the Parent ending on the last day of each
fiscal quarter to be less than $16,000,000.

(f)Section 7.12(f) of the Credit Agreement is hereby amended to read as follows:

(f)[Reserved].

(g)Section 7.13 of the Credit Agreement is hereby amended to read as follows:

7.13Capital Expenditures.  Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for acquisitions permitted pursuant to
and in accordance with Section 7.02(h) and capital expenditures in the ordinary
course of business not exceeding $3,000,000 in the aggregate for the Borrower
and its Subsidiaries during each fiscal year; provided, however, that
notwithstanding the foregoing, for the fiscal year ending December 31, 2015,
such capital expenditures in the ordinary course of business shall not exceed
$3,500,000 in the aggregate for the Borrower and its Subsidiaries.

2.Conditions Precedent.  This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a)The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.

(b)The Administrative Agent shall have received all reasonable fees and expenses
owing to the Administrative Agent, including fees of counsel to the
Administrative Agent.

3.Effectiveness.  The parties hereto agree that upon satisfaction of the
conditions precedent set forth in Section 2, this Amendment shall be effective
as of December 31, 2014.

4.Reaffirmation of Credit Agreement.  The Credit Agreement and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.  This Amendment is a Loan Document.

5.Reaffirmation of Guaranties. Except as expressly provided herein, each
Guarantor hereby (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents to which it is a party and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor's obligations under the Loan Documents to which it is a party.

--------------------------------------------------------------------------------

6.Reaffirmation of Security Interests. Except as expressly provided herein, each
Loan Party (a) affirms that each of the Liens granted in or pursuant to the Loan
Documents are valid and subsisting and (b) agrees that this Amendment shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

7.Representations and Warranties/No Default.

(a)By its execution hereof, each Loan Party hereby certifies that after giving
effect to this Amendment:

(i)each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof as if fully set forth herein, except:

(A)to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date;

(B)the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement;

(C)that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof (subject to clause (A) above); and

(ii)no Default or Event of Default has occurred and is continuing as of the date
hereof or would result after giving effect to the transactions contemplated
hereunder.

(b)By its execution hereof, each Loan Party hereby represents and warrants that
such Person has all requisite power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms.

(c)This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.

8.FATCA.  Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).  From and after the
effective date of this Amendment, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), the Credit Amendment as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).  The Borrower’s obligations hereunder shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.

9.Release.  In  consideration of the Lenders entering into this Agreement, the
Loan Parties hereby release the Administrative Agent, the Lenders, and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof.

10.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other secured electronic format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

SPARK NETWORKS USA, LLC, as Borrower

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

SPARK NETWORKS, INC., as Parent

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

LOV USA, LLC, as Subsidiary Guarantor

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

MINGLEMATCH, INC., as Subsidiary Guarantor

By: /s/ Brett Zane

Name: Brett Zane

Title:   Treasurer

HURRYDATE, LLC, as Subsidiary Guarantor

By:  LOV USA, LLC, its Sole Member

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

SN EVENTS, INC., as Subsidiary Guarantor

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

KIZMEET, INC., as Subsidiary Guarantor

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

SN HOLDCO, LLC, as Subsidiary Guarantor

By: /s/ Brett Zane

Name: Brett Zane

Title:   Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:BANK OF AMERICA, N.A.,

as Administrative Agent

By: /s/ Julie Yamauchi

Name:  Julie Yamauchi

Title:    Senior Vice President

 

LENDERS:BANK OF AMERICA, N.A.,

as Lender, L/C Issuer and Swing Line Lender

By: /s/ Julie Yamauchi

Name:  Julie Yamauchi

Title:    Senior Vice President

 